DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on November 22, 2021, after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of claims amendment with remarks, dated November 1, 2022. Claims 1, 3, 8, 10, 15, 17, 22, and 25 have been amended.
Upon entering the amendment, claims 1-26 remain pending. This communication is considered fully responsive and sets forth below.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1, 3-8, 10-15, 17-22, and 24-26 rejected under 35 U.S.C. 103 as being unpatentable over Babaei (US 2021/0135946) in view of Park (US 2015/0146588).
Regarding claim 1, Babaei teaches the method of wireless communication of a user equipment (UE) (paragraphs [0129] lines 1-14 & [0204] lines 1-9; Examiner’s Notes: wireless device 1502 depicted in FIG. 15 and FIG. 22 of the prior art teaches the limitation of “a user equipment (UE);” in fact, the embodiment regards to the wireless device with a base station in the prior art teaches the limitation of “the method of wireless communication of a user equipment (UE)” in the instant application), comprising: 
receiving a control signal from a base station (paragraph [0204] lines 1-9; Examiner’s Notes: base station shown in FIG. 22 of the prior art teaches the limitation of “a base station;” in fact, receiving a downlink control information (DCI) from the base station illustrated in FIG. 22 of the prior art teaches the limitation of “receiving a control signal from a base station” in the instant application), 
the control signal being associated with a configuration for a hybrid automatic repeat request (HARQ) message, the configuration including a first configuration for transmitting an acknowledgement (ACK) message (paragraphs [0174] lines 18-30 & [0204] lines 6-14; Examiner’s Notes: a configuration with the parameter for transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “a first configuration for transmitting an acknowledgement (ACK) message;” in fact, wireless device receiving/using the configuration including a configuration with the parameter for transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “the control signal being associated with a configuration for a hybrid automatic repeat request (HARQ) message, the configuration including a first configuration for transmitting an acknowledgement (ACK) message” in the instant application) and a separate, second configuration for transmitting a negative-acknowledgement (NACK) message (paragraph [0174] lines 18-30; Examiner’s Notes: a configuration with the parameter for transmitting a NACK as HARQ feedback in the prior art teaches the limitation of “a separate, second configuration for transmitting a negative acknowledgement (NACK) message” in the instant application), 
the first configuration being different from the second configuration (paragraph [0174] lines 18-30; Examiner’s Notes: two different configurations, such as a configuration with the ACK parameter and a configuration with the NACK parameter, in the prior art teaches the limitation of “the first configuration being different from the second configuration” in the instant application); and 
Babaei teaches the method without explicitly teaching transmitting the HARQ message based on timing information in the configuration for the ACK message or the NACK message.  
Park  from the same or similar field of endeavor teach implementing fairness of the method, transmitting the HARQ message based on timing information in the configuration for the ACK message or the NACK message (paragraphs [0011] lines 1-31 & [0071] lines 1-7; Examiner’s Notes: the timing information of TDD mode in the configuration in the prior art teaches the limitation of “timing information in the configuration;” in fact, transmitting the HARQ ACK/NACK based on timing information of TDD mode in the configurations, e.g., a configuration with a value of Downlink Assignment Index (DAI) field for ACK with the first service cell and a configuration with another value of Downlink Assignment Index (DAI) field for NACK with the second service cell, in the prior art teaches the limitation of “transmitting the HARQ message based on timing information in the configuration for the ACK message or the NACK message” in the instant application), 
the HARQ message being transmitted in response to the control signal (paragraph [0011] lines 1-31; Examiner’s Notes: the downlink control information (DCI) in the prior art teaches the limitation of “the control signal;” in fact, transmitting the HARQ in response to the downlink control information (DCI) in the prior art teaches the limitation of “the HARQ message being transmitted in response to the control signal” in the instant application), 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Park in the system of Babaei. 
The motivation for implementing transmitting the HARQ message based on timing information in the configuration for the ACK message or the NACK message, is to further enhance the mechanism for transmitting HARQ ACK and NACK, including in a TDD-FDD CA scheme, recognizing a 2-bit downlink (DL) downlink assignment index (DAI) field configured in a DL downlink control information (DCI) format, the DL DCI format indicating a Physical Downlink Shared Channel (PDSCH) transmission on the second serving cell, and the 2-bit DL DAI field indicating that downlink subframes for the second serving cell are associated with one uplink subframe, in response to received data, generating a Hybrid Automatic Repeat reQuest (HARQ) Acknowledgement/Negative Acknowledgement (ACK/NACK) signal, the HARQ ACK/NACK signal being indexed based on a value of the 2-bit DL DAI field, and transmitting the HARQ ACK/NACK signal through one uplink subframe of the first serving cell.
Regarding claim 3, Babaei further teaches the method, wherein the first configuration includes a first timeline for the ACK (paragraph [0204] lines 1-5; Examiner’s Notes: scheduling in the prior art teaches the limitation of “timeline;” in fact, the scheduling configuration, e.g., Semi-Persistent Scheduling (SPS) configuration, regards to the ACK in the prior art teaches the limitation of “the first configuration includes a first timeline for the ACK” in the instant application) and the second configuration includes a second timeline for the NACK (paragraph [0205] lines 1-10; Examiner’s Notes: scheduling in the prior art teaches the limitation of “timeline;” in fact, 2nd scheduling configuration, e.g., 2nd Semi-Persistent Scheduling (SPS) configuration, regards to the NACK in the prior art teaches the limitation of “the second configuration includes a second timeline for the NACK” in the instant application), and 
wherein the UE transmits an ACK message based on the first timeline or transmitting the NACK message based on the second timeline (paragraph [0205] lines 1-10; Examiner’s Notes: scheduling information, e.g., Semi-Persistent Scheduling (SPS), in the prior art teaches the limitation of “timeline;” in fact, wireless device transmitting the ACK based on 1st scheduling information, e.g., 1st Semi-Persistent Scheduling (SPS) configuration in the prior art teaches the limitation of “the UE transmits an ACK message based on the first timeline” in the instant application; consequently, the prior art cited teaches the limitation of “wherein the UE transmits an ACK message based on the first timeline or transmitting the NACK message based on the second timeline” as well).  
Regarding claim 4, Babaei teaches the method, further comprising: receiving the configuration for the HARQ message prior to the control signal (paragraph [0204] lines 1-5; Examiner’s Notes: DCI in the prior art teaches the limitation of “the control signal;” in fact, receiving configuration for the HARQ feedback, such as receiving Semi-Persistent Scheduling (SPS) configuration before the DCI as shown in FIG. 22 of the prior art teaches the limitation of “receiving the configuration for the HARQ message prior to the control signal” in the instant application), 
wherein the control signal includes an instruction to the UE to activate the configuration for the HARQ message (paragraph [0204] lines 6-14; Examiner’s Notes: activation of the SPS configuration for wireless device to send HARQ feedback in the prior art teaches the limitation of “to activate the configuration for the HARQ message;” in fact, the DCI indicating activation of the SPS configuration for wireless device to send HARQ feedback in the prior art teaches the limitation of “wherein the control signal includes an instruction to the UE to activate the configuration for the HARQ message” in the instant application).  
Regarding claim 5, Babaei further teaches the method, wherein the configuration is received in a radio resource control (RRC) message (paragraph [0201] lines 1-6; Examiner’s Notes: receiving RRC message indicating configuration in the prior art teaches the limitation of “wherein the configuration is received in a radio resource control (RRC) message” in the instant application).  
Regarding claim 6, Babaei further teaches the method, wherein the control signal including the instruction to apply the configuration is received in at least one of a downlink control information (DCI) or a medium access control-control element (MAC-CE) (paragraph [0204] lines 1-9; Examiner’s Notes: release/deactivation information of SPS configuration in the prior art teaches the limitation of “the instruction to apply the configuration;” in fact, receiving a DCI indicating release/deactivation information of SPS configuration in the prior art teaches the limitation of “the control signal including the instruction to apply the configuration is received in a downlink control information (DCI)” in the instant application; consequently, the cited art teaches the limitation of “wherein the control signal including the instruction to apply the configuration is received in at least one of a downlink control information (DCI) or a medium access control-control element (MAC-CE)” as well).  
Regarding claim 7, Babaei further teaches the method, wherein the first configuration includes a first transmission method for transmitting the ACK message (paragraphs [0174] lines 18-30 & [0204] lines 6-14; Examiner’s Notes: transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “a first transmission method for transmitting the ACK message;” in fact, the configuration including the parameter for transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “the first configuration includes a first transmission method for transmitting the ACK message” in the instant application) and the second configuration includes a second transmission method for transmitting the NACK message (paragraph [0174] lines 18-30; Examiner’s Notes: transmitting a NACK as HARQ feedback in the prior art teaches the limitation of “a second transmission method for transmitting the ACK message;” in fact, a configuration with the parameter for transmitting a NACK as HARQ feedback in the prior art teaches the limitation of “the second configuration includes a second transmission method for transmitting the NACK message” in the instant application), 
the first transmission method being different from the second transmission method (paragraph [0174] lines 18-30; Examiner’s Notes: two different transmissions, such as transmitting the ACK parameter and transmitting the NACK parameter, in the prior art teaches the limitation of “the first transmission method being different from the second transmission method” in the instant application).  
Regarding claim 8, Babaei teaches the apparatus for wireless communication of a user equipment (UE) (paragraphs [0129] lines 1-14 & [0204] lines 1-9; Examiner’s Notes: wireless device 1502 depicted in FIG. 15 and FIG. 22 of the prior art teaches the limitation of “apparatus for wireless communication of a user equipment (UE)” in the instant application), comprising: 
a memory (paragraph [0129] lines 1-14; Examiner’s Notes: memory 1512 in wireless device 1502 depicted in FIG. 15 of the prior art teaches the limitation of “a memory” in the instant application); and 
at least one processor (paragraph [0129] lines 1-14; Examiner’s Notes: data processing system 1524 in wireless device 1502 depicted in FIG. 15 of the prior art teaches the limitation of “processor” in the instant application) coupled to the memory and configured to: 
receive a control signal from a base station (paragraph [0204] lines 1-9; Examiner’s Notes: base station shown in FIG. 22 of the prior art teaches the limitation of “a base station;” in fact, receiving a downlink control information (DCI) from the base station illustrated in FIG. 22 of the prior art teaches the limitation of “receive a control signal from a base station” in the instant application); 
apply a configuration for a hybrid automatic repeat request (HARQ) message including a first configuration for transmitting an acknowledgement (ACK) message (paragraphs [0174] lines 18-30 & [0204] lines 6-14; Examiner’s Notes: a configuration with the parameter for transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “a first configuration for transmitting an acknowledgement (ACK) message;” in fact, wireless device receiving/using the configuration including a configuration with the parameter for transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “apply a configuration for a hybrid automatic repeat request (HARQ) message including a first configuration for transmitting an acknowledgement (ACK) message” in the instant application) and a second configuration for transmitting a negative-acknowledgement (NACK) message (paragraph [0174] lines 18-30; Examiner’s Notes: a configuration with the parameter for transmitting a NACK as HARQ feedback in the prior art teaches the limitation of “a second configuration for transmitting a negative acknowledgement (NACK) message” in the instant application), 
the first configuration being different from the second configuration based on the control signal received from the base station (paragraph [0174] lines 18-30; Examiner’s Notes: two different configurations, such as a configuration with the ACK parameter and a configuration with the NACK parameter, in the prior art teaches the limitation of “the first configuration being different from the second configuration;” in fact, two different configurations, such as a configuration with the ACK parameter and a configuration with the NACK parameter, based on the downlink control information (DCI) received from the base station in the prior art teaches the limitation of “the first configuration being different from the second configuration based on the control signal received from the base station” in the instant application); and 
Babaei teaches the apparatus without explicitly teaching transmitting the HARQ message based on timing information in the configuration for the ACK message or the NACK message.  
Park  from the same or similar field of endeavor teach implementing fairness of the method, transmitting the HARQ message based on timing information in the configuration for the ACK message or the NACK message (paragraphs [0011] lines 1-31 & [0071] lines 1-7; Examiner’s Notes: the timing information of TDD mode in the configuration in the prior art teaches the limitation of “timing information in the configuration;” in fact, transmitting the HARQ ACK/NACK based on timing information of TDD mode in the configurations, e.g., a configuration with a value of Downlink Assignment Index (DAI) field for ACK with the first service cell and a configuration with another value of Downlink Assignment Index (DAI) field for NACK with the second service cell, in the prior art teaches the limitation of “transmitting the HARQ message based on timing information in the configuration for the ACK message or the NACK message” in the instant application), 
the HARQ message being transmitted in response to the control signal (paragraph [0011] lines 1-31; Examiner’s Notes: the downlink control information (DCI) in the prior art teaches the limitation of “the control signal;” in fact, transmitting the HARQ in response to the downlink control information (DCI) in the prior art teaches the limitation of “the HARQ message being transmitted in response to the control signal” in the instant application), 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Park in the system of Babaei. 
The motivation for implementing transmitting the HARQ message based on timing information in the configuration for the ACK message or the NACK message, is to further enhance the mechanism for transmitting HARQ ACK and NACK, including in a TDD-FDD CA scheme, recognizing a 2-bit downlink (DL) downlink assignment index (DAI) field configured in a DL downlink control information (DCI) format, the DL DCI format indicating a Physical Downlink Shared Channel (PDSCH) transmission on the second serving cell, and the 2-bit DL DAI field indicating that downlink subframes for the second serving cell are associated with one uplink subframe, in response to received data, generating a Hybrid Automatic Repeat reQuest (HARQ) Acknowledgement/Negative Acknowledgement (ACK/NACK) signal, the HARQ ACK/NACK signal being indexed based on a value of the 2-bit DL DAI field, and transmitting the HARQ ACK/NACK signal through one uplink subframe of the first serving cell.
Regarding claim 10, Babaei further teaches the apparatus, wherein the first configuration includes a first timeline for the ACK (paragraph [0204] lines 1-5; Examiner’s Notes: scheduling in the prior art teaches the limitation of “timeline;” in fact, the scheduling configuration, e.g., Semi-Persistent Scheduling (SPS) configuration, regards to the ACK in the prior art teaches the limitation of “the first configuration includes a first timeline for the ACK” in the instant application) and the second configuration includes a second timeline for the NACK (paragraph [0205] lines 1-10; Examiner’s Notes: scheduling in the prior art teaches the limitation of “timeline;” in fact, 2nd scheduling configuration, e.g., 2nd Semi-Persistent Scheduling (SPS) configuration, regards to the NACK in the prior art teaches the limitation of “the second configuration includes a second timeline for the NACK” in the instant application), and 
wherein the UE transmits an ACK message based on the first timeline or transmitting the NACK message based on the second timeline (paragraph [0205] lines 1-10; Examiner’s Notes: scheduling information, e.g., Semi-Persistent Scheduling (SPS), in the prior art teaches the limitation of “timeline;” in fact, wireless device transmitting the ACK based on 1st scheduling information, e.g., 1st Semi-Persistent Scheduling (SPS) configuration in the prior art teaches the limitation of “the UE transmits an ACK message based on the first timeline” in the instant application; consequently, the prior art cited teaches the limitation of “wherein the UE transmits an ACK message based on the first timeline or transmitting the NACK message based on the second timeline” as well).  
Regarding claim 11, Babaei further teaches the apparatus, wherein the at least one processor is further configured to: receive the configuration for the HARQ message prior to the control signal (paragraph [0204] lines 1-5; Examiner’s Notes: DCI in the prior art teaches the limitation of “the control signal;” in fact, receiving configuration for the HARQ feedback, such as receiving Semi-Persistent Scheduling (SPS) configuration before the DCI as shown in FIG. 22 of the prior art teaches the limitation of “receiving the configuration for the HARQ message prior to the control signal” in the instant application), 
wherein the control signal includes an instruction to the UE to activate the configuration for the HARQ message (paragraph [0204] lines 6-14; Examiner’s Notes: activation of the SPS configuration for wireless device to send HARQ feedback in the prior art teaches the limitation of “to activate the configuration for the HARQ message;” in fact, the DCI indicating activation of the SPS configuration for wireless device to send HARQ feedback in the prior art teaches the limitation of “wherein the control signal includes an instruction to the UE to activate the configuration for the HARQ message” in the instant application).  
Regarding claim 12, Babaei further teaches the apparatus, wherein the configuration is received in a radio resource control (RRC) message (paragraph [0201] lines 1-6; Examiner’s Notes: receiving RRC message indicating configuration in the prior art teaches the limitation of “wherein the configuration is received in a radio resource control (RRC) message” in the instant application).  
Regarding claim 13, Babaei further teaches the apparatus, wherein the control signal including the instruction to apply the configuration is received in at least one of a downlink control information (DCI) or a medium access control-control element (MAC-CE) (paragraph [0204] lines 1-9; Examiner’s Notes: release/deactivation information of SPS configuration in the prior art teaches the limitation of “the instruction to apply the configuration;” in fact, receiving a DCI indicating release/deactivation information of SPS configuration in the prior art teaches the limitation of “the control signal including the instruction to apply the configuration is received in a downlink control information (DCI)” in the instant application; consequently, the cited art teaches the limitation of “wherein the control signal including the instruction to apply the configuration is received in at least one of a downlink control information (DCI) or a medium access control-control element (MAC-CE)” as well).  
Regarding claim 14, Babaei further teaches the apparatus, wherein the first configuration includes a first transmission method for transmitting the ACK message (paragraphs [0174] lines 18-30 & [0204] lines 6-14; Examiner’s Notes: transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “a first transmission method for transmitting the ACK message;” in fact, the configuration including the parameter for transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “the first configuration includes a first transmission method for transmitting the ACK message” in the instant application) and the second configuration includes a second transmission method for transmitting the NACK message (paragraph [0174] lines 18-30; Examiner’s Notes: transmitting a NACK as HARQ feedback in the prior art teaches the limitation of “a second transmission method for transmitting the ACK message;” in fact, a configuration with the parameter for transmitting a NACK as HARQ feedback in the prior art teaches the limitation of “the second configuration includes a second transmission method for transmitting the NACK message” in the instant application), 
the first transmission method being different from the second transmission method (paragraph [0174] lines 18-30; Examiner’s Notes: two different transmissions, such as transmitting the ACK parameter and transmitting the NACK parameter, in the prior art teaches the limitation of “the first transmission method being different from the second transmission method” in the instant application).  
Regarding claim 15, Babaei teaches the non-transitory computer-readable medium storing computer executable code, the code when executed by a processor of a user equipment (UE) (paragraphs [0129] lines 1-14 & [0204] lines 1-9; Examiner’s Notes: wireless device 1502 depicted in FIG. 15 and FIG. 22 of the prior art teaches the limitation of “a user equipment (UE)” in the instant application; memory 1512 in wireless device 1502 depicted in FIG. 15 of the prior art teaches the limitation of “non-transitory computer-readable medium;” data processing system 1524 in wireless device 1502 depicted in FIG. 15 of the prior art teaches the limitation of “processor” in the instant application) cause the processor to: 
receive a control signal from a base station (paragraph [0204] lines 1-9; Examiner’s Notes: base station shown in FIG. 22 of the prior art teaches the limitation of “a base station;” in fact, receiving a downlink control information (DCI) from the base station illustrated in FIG. 22 of the prior art teaches the limitation of “receive a control signal from a base station” in the instant application); 
apply a configuration for a hybrid automatic repeat request (HARQ) message including a first configuration for transmitting an acknowledgement (ACK) message (paragraphs [0174] lines 18-30 & [0204] lines 6-14; Examiner’s Notes: a configuration with the parameter for transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “a first configuration for transmitting an acknowledgement (ACK) message;” in fact, wireless device receiving/using the configuration including a configuration with the parameter for transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “apply a configuration for a hybrid automatic repeat request (HARQ) message including a first configuration for transmitting an acknowledgement (ACK) message” in the instant application) and a second configuration for transmitting a negative-acknowledgement (NACK) message (paragraph [0174] lines 18-30; Examiner’s Notes: a configuration with the parameter for transmitting a NACK as HARQ feedback in the prior art teaches the limitation of “a second configuration for transmitting a negative acknowledgement (NACK) message” in the instant application), 
the first configuration being different from the second configuration based on the control signal received from the base station (paragraph [0174] lines 18-30; Examiner’s Notes: two different configurations, such as a configuration with the ACK parameter and a configuration with the NACK parameter, in the prior art teaches the limitation of “the first configuration being different from the second configuration;” in fact, two different configurations, such as a configuration with the ACK parameter and a configuration with the NACK parameter, based on the downlink control information (DCI) received from the base station in the prior art teaches the limitation of “the first configuration being different from the second configuration based on the control signal received from the base station” in the instant application); and 
Babaei teaches the subject matter without explicitly teaching transmitting the HARQ message based on timing information in the configuration for the ACK message or the NACK message.  
Park  from the same or similar field of endeavor teach implementing fairness of the method, transmitting the HARQ message based on timing information in the configuration for the ACK message or the NACK message (paragraphs [0011] lines 1-31 & [0071] lines 1-7; Examiner’s Notes: the timing information of TDD mode in the configuration in the prior art teaches the limitation of “timing information in the configuration;” in fact, transmitting the HARQ ACK/NACK based on timing information of TDD mode in the configurations, e.g., a configuration with a value of Downlink Assignment Index (DAI) field for ACK with the first service cell and a configuration with another value of Downlink Assignment Index (DAI) field for NACK with the second service cell, in the prior art teaches the limitation of “transmitting the HARQ message based on timing information in the configuration for the ACK message or the NACK message” in the instant application), 
the HARQ message being transmitted in response to the control signal (paragraph [0011] lines 1-31; Examiner’s Notes: the downlink control information (DCI) in the prior art teaches the limitation of “the control signal;” in fact, transmitting the HARQ in response to the downlink control information (DCI) in the prior art teaches the limitation of “the HARQ message being transmitted in response to the control signal” in the instant application), 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Park in the system of Babaei. 
The motivation for implementing transmitting the HARQ message based on timing information in the configuration for the ACK message or the NACK message, is to further enhance the mechanism for transmitting HARQ ACK and NACK, including in a TDD-FDD CA scheme, recognizing a 2-bit downlink (DL) downlink assignment index (DAI) field configured in a DL downlink control information (DCI) format, the DL DCI format indicating a Physical Downlink Shared Channel (PDSCH) transmission on the second serving cell, and the 2-bit DL DAI field indicating that downlink subframes for the second serving cell are associated with one uplink subframe, in response to received data, generating a Hybrid Automatic Repeat reQuest (HARQ) Acknowledgement/Negative Acknowledgement (ACK/NACK) signal, the HARQ ACK/NACK signal being indexed based on a value of the 2-bit DL DAI field, and transmitting the HARQ ACK/NACK signal through one uplink subframe of the first serving cell.
Regarding claim 17, Babaei further teaches the non-transitory computer-readable medium, wherein the first configuration includes a first timeline for the ACK (paragraph [0204] lines 1-5; Examiner’s Notes: scheduling in the prior art teaches the limitation of “timeline;” in fact, the scheduling configuration, e.g., Semi-Persistent Scheduling (SPS) configuration, regards to the ACK in the prior art teaches the limitation of “the first configuration includes a first timeline for the ACK” in the instant application) and the second configuration includes a second timeline for the NACK (paragraph [0205] lines 1-10; Examiner’s Notes: scheduling in the prior art teaches the limitation of “timeline;” in fact, 2nd scheduling configuration, e.g., 2nd Semi-Persistent Scheduling (SPS) configuration, regards to the NACK in the prior art teaches the limitation of “the second configuration includes a second timeline for the NACK” in the instant application), and 
wherein the UE transmits an ACK message based on the first timeline or transmitting the NACK message based on the second timeline (paragraph [0205] lines 1-10; Examiner’s Notes: scheduling information, e.g., Semi-Persistent Scheduling (SPS), in the prior art teaches the limitation of “timeline;” in fact, wireless device transmitting the ACK based on 1st scheduling information, e.g., 1st Semi-Persistent Scheduling (SPS) configuration in the prior art teaches the limitation of “the UE transmits an ACK message based on the first timeline” in the instant application; consequently, the prior art cited teaches the limitation of “wherein the UE transmits an ACK message based on the first timeline or transmitting the NACK message based on the second timeline” as well).  
Regarding claim 18, Babaei further teaches the non-transitory computer-readable medium, wherein the code further causes the processor to: receive the configuration for the HARQ message prior to the control signal (paragraph [0204] lines 1-5; Examiner’s Notes: DCI in the prior art teaches the limitation of “the control signal;” in fact, receiving configuration for the HARQ feedback, such as receiving Semi-Persistent Scheduling (SPS) configuration before the DCI as shown in FIG. 22 of the prior art teaches the limitation of “receiving the configuration for the HARQ message prior to the control signal” in the instant application), 
wherein the control signal includes an instruction to the UE to activate the configuration for the HARQ message (paragraph [0204] lines 6-14; Examiner’s Notes: activation of the SPS configuration for wireless device to send HARQ feedback in the prior art teaches the limitation of “to activate the configuration for the HARQ message;” in fact, the DCI indicating activation of the SPS configuration for wireless device to send HARQ feedback in the prior art teaches the limitation of “wherein the control signal includes an instruction to the UE to activate the configuration for the HARQ message” in the instant application).  
Regarding claim 19, Babaei further teaches the non-transitory computer-readable medium, wherein the configuration is received in a radio resource control (RRC) message (paragraph [0201] lines 1-6; Examiner’s Notes: receiving RRC message indicating configuration in the prior art teaches the limitation of “wherein the configuration is received in a radio resource control (RRC) message” in the instant application).  
Regarding claim 20, Babaei further teaches the non-transitory computer-readable medium, wherein the control signal including the instruction to apply the configuration is received in at least one of a downlink control information (DCI) or a medium access control-control element (MAC-CE) (paragraph [0204] lines 1-9; Examiner’s Notes: release/deactivation information of SPS configuration in the prior art teaches the limitation of “the instruction to apply the configuration;” in fact, receiving a DCI indicating release/deactivation information of SPS configuration in the prior art teaches the limitation of “the control signal including the instruction to apply the configuration is received in a downlink control information (DCI)” in the instant application; consequently, the cited art teaches the limitation of “wherein the control signal including the instruction to apply the configuration is received in at least one of a downlink control information (DCI) or a medium access control-control element (MAC-CE)” as well).  
Regarding claim 21, Babaei further teaches the non-transitory computer-readable medium, wherein the first configuration includes a first transmission method for transmitting the ACK message (paragraphs [0174] lines 18-30 & [0204] lines 6-14; Examiner’s Notes: transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “a first transmission method for transmitting the ACK message;” in fact, the configuration including the parameter for transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “the first configuration includes a first transmission method for transmitting the ACK message” in the instant application) and the second configuration includes a second transmission method for transmitting the NACK message (paragraph [0174] lines 18-30; Examiner’s Notes: transmitting a NACK as HARQ feedback in the prior art teaches the limitation of “a second transmission method for transmitting the ACK message;” in fact, a configuration with the parameter for transmitting a NACK as HARQ feedback in the prior art teaches the limitation of “the second configuration includes a second transmission method for transmitting the NACK message” in the instant application), 
the first transmission method being different from the second transmission method (paragraph [0174] lines 18-30; Examiner’s Notes: two different transmissions, such as transmitting the ACK parameter and transmitting the NACK parameter, in the prior art teaches the limitation of “the first transmission method being different from the second transmission method” in the instant application).  
Regarding claim 22, Babaei teaches the apparatus for wireless communication a base station (paragraphs [0129] lines 1-14 & [0204] lines 1-9; Examiner’s Notes: base station 1542 depicted in FIG. 15 and FIG. 22 of the prior art teaches the limitation of “apparatus for wireless communication of a base station” in the instant application), comprising: 
a memory (paragraph [0129] lines 1-14; Examiner’s Notes: memory 1552 in base station 1542 depicted in FIG. 15 of the prior art teaches the limitation of “a memory” in the instant application); and 
at least one processor (paragraph [0129] lines 1-14; Examiner’s Notes: data processing system 1564 in base station 1542 depicted in FIG. 15 of the prior art teaches the limitation of “processor” in the instant application) coupled to the memory and configured to: 
generate a control signal including an instruction to a user equipment (UE) to apply a configuration for a hybrid automatic repeat request (HARQ) message including a first configuration for transmitting an acknowledgement (ACK) message (paragraphs [0174] lines 18-30 & [0204] lines 6-14; Examiner’s Notes: wireless device 1502 depicted in FIG. 15 and FIG. 22 of the prior art teaches the limitation of “a user equipment (UE);” a configuration with the parameter for transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “a first configuration for transmitting an acknowledgement (ACK) message;” in fact, the base station generating/sending a downlink control information (DCI) including a configuration with the parameter to wireless device for transmitting an ACK as HARQ feedback in the prior art teaches the limitation of “generate a control signal including an instruction to a user equipment (UE) to apply a configuration for a hybrid automatic repeat request (HARQ) message including a first configuration for transmitting an acknowledgement (ACK) message” in the instant application) and a second configuration for transmitting a negative-acknowledgement (NACK) message (paragraph [0174] lines 18-30; Examiner’s Notes: a configuration with the parameter for transmitting a NACK as HARQ feedback in the prior art teaches the limitation of “a second configuration for transmitting a negative acknowledgement (NACK) message” in the instant application), 
the first configuration being different from the second configuration (paragraph [0174] lines 18-30; Examiner’s Notes: two different configurations, such as a configuration with the ACK parameter and a configuration with the NACK parameter, in the prior art teaches the limitation of “the first configuration being different from the second configuration” in the instant application); 
transmit the control signal to the UE (paragraph [0204] lines 1-9; Examiner’s Notes: base station shown in FIG. 22 of the prior art teaches the limitation of “a base station;” in fact, transmitting the downlink control information (DCI) the wireless device illustrated in FIG. 22 of the prior art teaches the limitation of “transmit the control signal to the UE” in the instant application); and 
Babaei teaches the apparatus without explicitly teaching receiving the HARQ message from the UE based on timing information in the configuration for the ACK message or the NACK message.  
Park  from the same or similar field of endeavor teach implementing fairness of the method, receiving the HARQ message from the UE based on timing information in the configuration for the ACK message or the NACK message (paragraphs [0011] lines 1-31 & [0071] lines 1-7; Examiner’s Notes: the timing information of TDD mode in the configuration in the prior art teaches the limitation of “timing information in the configuration;” in fact, UE transmitting the HARQ ACK/NACK to the base station based on timing information of TDD mode in the configurations, e.g., a configuration with a value of Downlink Assignment Index (DAI) field for ACK with the first service cell and a configuration with another value of Downlink Assignment Index (DAI) field for NACK with the second service cell, in the prior art teaches the limitation of “receiving the HARQ message from the UE based on timing information in the configuration for the ACK message or the NACK message” in the instant application), 
the HARQ message being transmitted in response to the control signal (paragraph [0011] lines 1-31; Examiner’s Notes: the downlink control information (DCI) in the prior art teaches the limitation of “the control signal;” in fact, transmitting the HARQ in response to the downlink control information (DCI) in the prior art teaches the limitation of “the HARQ message being transmitted in response to the control signal” in the instant application), 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Park in the system of Babaei. 
The motivation for implementing transmitting the HARQ message based on timing information in the configuration for the ACK message or the NACK message, is to further enhance the mechanism for transmitting HARQ ACK and NACK, including in a TDD-FDD CA scheme, recognizing a 2-bit downlink (DL) downlink assignment index (DAI) field configured in a DL downlink control information (DCI) format, the DL DCI format indicating a Physical Downlink Shared Channel (PDSCH) transmission on the second serving cell, and the 2-bit DL DAI field indicating that downlink subframes for the second serving cell are associated with one uplink subframe, in response to received data, generating a Hybrid Automatic Repeat reQuest (HARQ) Acknowledgement/Negative Acknowledgement (ACK/NACK) signal, the HARQ ACK/NACK signal being indexed based on a value of the 2-bit DL DAI field, and transmitting the HARQ ACK/NACK signal through one uplink subframe of the first serving cell.
Regarding claim 24, Babaei further teaches the apparatus, wherein the control signal instructing the UE to apply the configuration is transmitted via at least one of a downlink control information (DCI) or a medium access control-control element (MAC-CE) (paragraph [0204] lines 1-9; Examiner’s Notes: release/deactivation information of SPS configuration in the prior art teaches the limitation of “instructing the wireless device to apply the configuration;” in fact, sending control/configuration information to wireless device indicating release/deactivation information of SPS configuration via the DCI in the prior art teaches the limitation of “the control signal instructing the UE to apply the configuration is transmitted via a downlink control information (DCI)” in the instant application; consequently, the cited art teaches the limitation of “wherein the control signal instructing the UE to apply the configuration is transmitted via at least one of a downlink control information (DCI) or a medium access control-control element (MAC-CE)” as well).  
Regarding claim 25, Babaei further teaches the apparatus, wherein the at least one processor is further configured to transmit, prior to transmitting the control signal, a configuration to the UE via a radio resource control (RRC) message to define different timelines for use by the UE in transmitting the HARQ message to the base station (paragraph [0201] lines 1-6; Examiner’s Notes: transmitting configuration for sending the HARQ feedback to the base station, such as transmitting Semi-Persistent Scheduling (SPS) configuration before the DCI as shown in FIG. 22 of the prior art teaches the limitation of “transmit, prior to transmitting the control signal, a configuration;” in fact, transmitting RRC message indicating configuration for the HARQ feedback, such as transmitting Semi-Persistent Scheduling (SPS) configuration before the DCI as shown in FIG. 22 of the prior art teaches the limitation of “wherein the at least one processor is further configured to transmit, prior to transmitting the control signal, a configuration to the UE via a radio resource control (RRC) message to define different timelines for use by the UE in transmitting the HARQ message to the base station” in the instant application).  
Regarding claim 26, Babaei further teaches the apparatus, wherein the control signal further includes an instruction to the UE to confirm both successful receipt of a transmission and successful receipt of content of information in the transmission (paragraph [0204] lines 18-23; Examiner’s Notes: the DCI indicating two configurations to wireless device, e.g., 1st SPS configuration to confirm successful receipt of a transmission based on the first HARQ feedback codebook and 2nd SPS configuration to confirm successful receipt of contention of information in the transmission based on the first HARQ feedback codebook, in the prior art teaches the limitation of “the control signal further includes an instruction to the UE to confirm both successful receipt of a transmission and successful receipt of content of information in the transmission” in the instant application).  
6.	Claims 2, 9, 16, and 23 rejected under 35 U.S.C. 103 as being unpatentable over Babaei (US 2021/0135946) in view of Park (US 2015/0146588) as applied to claim 1, 8, 15, or 22, and further in view of Yeo et al. (US 2020/0106566).
Regarding claim 2, Babaei and Park teach the method without explicitly teaching determining substitute timing information for the HARQ message from the control signal.  
Yeo et al. from the same or similar field of endeavor teach implementing fairness of the method, determining substitute timing information for the HARQ message from the control signal (paragraph [0103] lines 1-23; Examiner’s Notes: candidate value corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “substitute timing information for the HARQ message;” in fact, determining candidate value corresponding to timing of HARQ-ACK feedback from the downlink control information (DCI) in the prior art teaches the limitation of “determining substitute timing information for the HARQ message from the control signal” in the instant application), 
wherein the substitute timing information is different from default timing information for the HARQ message (paragraph [0103] lines 16-23; Examiner’s Notes: default value corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “default timing information for the HARQ message;” in fact, candidate value, e.g., {2}, is different from default value, e.g., {1} corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “the substitute timing information is different from default timing information for the HARQ message” in the instant application), and 
wherein the timing information defines a timeline that the UE transmits the HARQ message (paragraph [0103] lines 1-16; Examiner’s Notes: the value corresponding to timing for the terminal/UE sending HARQ-ACK feedback in the prior art teaches the limitation of “the timing information defines a timeline that the UE transmits the HARQ message” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Yeo et al. in the system of Babaei and Park. 
The motivation for implementing determining substitute timing information for the HARQ message from the control signal, is to further enhance the mechanism for receiving first sidelink control information (SCI) and first data corresponding to the first SCI, the first SCI including first priority information, receiving second SCI and second data corresponding to the second SCI, the second SCI including second priority information, identifying whether first feedback information associated with the first data or second feedback information associated with the second data is transmitted based on the first priority information or the second priority information when a resource for the first feedback information and a resource for the second feedback information are overlapped, and transmitting one of the first feedback information or the second feedback information which is associated with higher priority.
Regarding claim 9, Babaei and Park teach the apparatus without explicitly teaching determining substitute timing information for the HARQ message from the control signal.  
Yeo et al. from the same or similar field of endeavor teach implementing fairness of the method, determining substitute timing information for the HARQ message from the control signal (paragraph [0103] lines 1-23; Examiner’s Notes: candidate value corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “substitute timing information for the HARQ message;” in fact, determining candidate value corresponding to timing of HARQ-ACK feedback from the downlink control information (DCI) in the prior art teaches the limitation of “determining substitute timing information for the HARQ message from the control signal” in the instant application), 
wherein the substitute timing information is different from default timing information for the HARQ message (paragraph [0103] lines 16-23; Examiner’s Notes: default value corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “default timing information for the HARQ message;” in fact, candidate value, e.g., {2}, is different from default value, e.g., {1} corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “the substitute timing information is different from default timing information for the HARQ message” in the instant application), and 
wherein the timing information defines a timeline that the UE transmits the HARQ message (paragraph [0103] lines 1-16; Examiner’s Notes: the value corresponding to timing for the terminal/UE sending HARQ-ACK feedback in the prior art teaches the limitation of “the timing information defines a timeline that the UE transmits the HARQ message” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Yeo et al. in the system of Babaei and Park. 
The motivation for implementing determining substitute timing information for the HARQ message from the control signal, is to further enhance the mechanism for receiving first sidelink control information (SCI) and first data corresponding to the first SCI, the first SCI including first priority information, receiving second SCI and second data corresponding to the second SCI, the second SCI including second priority information, identifying whether first feedback information associated with the first data or second feedback information associated with the second data is transmitted based on the first priority information or the second priority information when a resource for the first feedback information and a resource for the second feedback information are overlapped, and transmitting one of the first feedback information or the second feedback information which is associated with higher priority.
Regarding claim 16, Babaei and Park teach the computer readable medium without explicitly teaching determining substitute timing information for the HARQ message from the control signal.  
Yeo et al. from the same or similar field of endeavor teach implementing fairness of the method, determining substitute timing information for the HARQ message from the control signal (paragraph [0103] lines 1-23; Examiner’s Notes: candidate value corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “substitute timing information for the HARQ message;” in fact, determining candidate value corresponding to timing of HARQ-ACK feedback from the downlink control information (DCI) in the prior art teaches the limitation of “determining substitute timing information for the HARQ message from the control signal” in the instant application), 
wherein the substitute timing information is different from default timing information for the HARQ message (paragraph [0103] lines 16-23; Examiner’s Notes: default value corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “default timing information for the HARQ message;” in fact, candidate value, e.g., {2}, is different from default value, e.g., {1} corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “the substitute timing information is different from default timing information for the HARQ message” in the instant application), and 
wherein the timing information defines a timeline that the UE transmits the HARQ message (paragraph [0103] lines 1-16; Examiner’s Notes: the value corresponding to timing for the terminal/UE sending HARQ-ACK feedback in the prior art teaches the limitation of “the timing information defines a timeline that the UE transmits the HARQ message” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Yeo et al. in the system of Babaei and Park. 
The motivation for implementing determining substitute timing information for the HARQ message from the control signal, is to further enhance the mechanism for receiving first sidelink control information (SCI) and first data corresponding to the first SCI, the first SCI including first priority information, receiving second SCI and second data corresponding to the second SCI, the second SCI including second priority information, identifying whether first feedback information associated with the first data or second feedback information associated with the second data is transmitted based on the first priority information or the second priority information when a resource for the first feedback information and a resource for the second feedback information are overlapped, and transmitting one of the first feedback information or the second feedback information which is associated with higher priority.
Regarding claim 23, Babaei and Park teach the apparatus without explicitly teaching activating substitute timing information for the HARQ message from the control signal.  
Yeo et al. from the same or similar field of endeavor teach implementing fairness of the method, activating a substitute timing information for the HARQ message from the control signal (paragraph [0103] lines 1-23; Examiner’s Notes: candidate value corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “a substitute timing information for the HARQ message;” in fact, determining/activating candidate value corresponding to timing of HARQ-ACK feedback from the downlink control information (DCI) in the prior art teaches the limitation of “activating a substitute timing information for the HARQ message from the control signal” in the instant application), 
wherein the substitute timing information is different from default timing information for the HARQ message (paragraph [0103] lines 16-23; Examiner’s Notes: default value corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “default timing information for the HARQ message;” in fact, candidate value, e.g., {2}, is different from default value, e.g., {1} corresponding to timing of HARQ-ACK feedback in the prior art teaches the limitation of “the substitute timing information is different from default timing information for the HARQ message” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Yeo et al. in the system of Babaei and Park. 
The motivation for implementing activating substitute timing information for the HARQ message from the control signal, is to further enhance the mechanism for receiving first sidelink control information (SCI) and first data corresponding to the first SCI, the first SCI including first priority information, receiving second SCI and second data corresponding to the second SCI, the second SCI including second priority information, identifying whether first feedback information associated with the first data or second feedback information associated with the second data is transmitted based on the first priority information or the second priority information when a resource for the first feedback information and a resource for the second feedback information are overlapped, and transmitting one of the first feedback information or the second feedback information which is associated with higher priority
Response to Remarks/Arguments
7.	Claims Art Rejections: Applicants’ arguments filed November 1, 2022 have been fully considered but they are moot in view of the new ground(s) of rejection.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 8-5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner, Art Unit 2473